IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

WINSTON L. KNOX,                       NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-4782

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed November 13, 2014.

Petition Alleging Ineffective Assistance of Appellate Counsel -- Original
Jurisdiction.

Winston L. Knox, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED. See Fla. R. App. P. 9.141(c)(5)(A).

BENTON, ROBERTS, and RAY, JJ., CONCUR.